PER CURIAM:
Appellant/Plaintiff, Sandra E. Day, appeals the district court’s order granting summary judgment to appellees/defendants, Shelton State Community College, Tom Umphrey, and James Rogers, on Day’s claim of retaliation in violation of her free speech rights pursuant to the First and Fourteenth Amendments and 42 U.S.C. § 1983.
After reviewing the record, reading the parties’ briefs and having the benefit of oral argument, we affirm the district court’s grant of summary judgment based on its well-reasoned memorandum opinion filed on January 10, 2006.
AFFIRMED.